805 F.2d 1035
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clifford McCLARDY, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 86-1349.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1986.

Before ENGEL, JONES and NELSON, Circuit Judges.

ORDER

1
The petitioner appeals from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The petitioner is serving a five year sentence for heroin and firearms convictions at the Federal Correctional Institution in Milan, Michigan.  His petition alleges that he was improperly denied credit for time he spent in state custody while awaiting trial on his federal charges.  The district court denied his petition on the grounds that the petitioner failed to exhaust his administrative remedies.


3
This Court has recognized that the exhaustion requirement is well established concerning federal petitions for writs of habeas corpus.  Little v. Hopkins, 638 F.2d 953, 953-54 (6th Cir.1981) (per curiam).  This exhaustion requirement does apply specifically to petitioners seeking credit on their federal sentences for state time.  Pace v. Clark, 453 F.2d 411, 411-12 (5th Cir.1972) (per curiam).  Because the petitioner admits that he did not file requests for review with the regional director or the General Counsel, 28 C.F.R. Sec. 542.15, the district court was correct to dismiss the petition for failure to exhaust administrative remedies.


4
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.